The Honorable David R. Malone State Senator P.O. Box 1048 Fayetteville, Arkansas 72701
Dear Senator Malone:
This is in response to your request for an opinion on the following question:
  May an employee of the University of Arkansas, specifically a political science professor employed at the Fayetteville campus, serve on the Washington County Election Commission?
The question you have posed is the subject of current litigation.See Washington County Circuit Court No. CIV. 92-536 (complaint filed June 24, 1992). It is the policy of this office, consonant with the separation of powers doctrine, to decline to opine upon matters in litigation. An answer to your question will be provided by the judiciary.
Sincerely,
WINSTON BRYANT Attorney General
WB:cyh